Judgment unanimously affirmed. Memorandum: Defendant was convicted of criminal sale of a controlled substance in the second degree (Penal Law § 220.41 [4]) for selling LSD to a police informant. The evidence amply supports the verdict. An accomplice testified that defendant supplied the LSD and set the price of the sale and this testimony was corroborated by other witnesses who were present when the sale was negotiated and consummated (see, People v Fortner, 78 AD2d 661). Testimony regarding defendant’s silence during such discussion was properly received as evidence of defendant’s guilt (see, People v Allen, 300 NY 222, 225; People v Lord, 103 AD2d 1032; People v Egan, 78 AD2d 34, 36; People v Ross, 68 AD2d 962; see also, Richardson, *935Evidence § 222 [Prince 10th ed]; Fisch, New York Evidence § 792 [2d ed]). Moreover, $200 in marked bills supplied to the informant by the police was found in defendant’s wallet shortly after the sale. We have considered defendant’s remaining claims and find that none requires a reversal of the judgment. (Appeal from judgment of Ontario County Court, Reed, J.—criminal sale of controlled substance, second degree.) Present—Dillon, P. J., Doerr, Green, Balio and Lawton, JJ.